Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 31-56 are pending. 
Species Election/Restrictions
This application contains claims directed to the following patentably distinct species of antibody-active agent conjugate comprising (A) a particular antibody identifiable in claim 32, (B) a particular motif identifiable in claim 50, (C) whether the motif is directly or indirectly linked to the carboxy terminus of the heavy or light chain identifiable in claim 36, (D) whether the linker is non-cleavable or cleavable identifiable in claims 46 and 52, linear or branched identifiable in claims 41 and 43, (E) whether the cleavable linker is cleavable by which enzyme identifiable in claims 47-48 and (F) a particular drug or drug combination as active agents identifiable in claim 49.
Applicant is required under 35 U.S.C. 121 to elect a particular antibody-active agent conjugate comprising (A) a particular full-length antibody comprising two immunoglobulin heavy chains and two immunoglobulin light chains, wherein the antibody recognizes and specifically binds to a target through at least one antigen recognition site; (B) a particular amino acid motif having an amino acid sequence CAAX identifiable in claim 50, (C) wherein the motif is directly or indirectly linked to the C-terminus of immunoglobulin heavy chain or light chain identifiable in claims 33-34, (D) wherein the linker is either linear or having branches identifiable in claims 41 and 43, (E) whether the linker is cleavable (claim 46) or non-cleavable (claim 52) and if cleavable, by which protease identifiable in claims 46-47 and (F) a particular combination of drugs identifiable in claim 49 for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 31 is generic.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.   In addition, these species are not obvious variants of each other based on the current record.  
In this case, the antibody-active agent conjugates have different structure, binding specificity, and targeting different drugs.  These species require a different field of search (e.g., searching different CPC classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644